Citation Nr: 0611248	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain with degenerative joint disease, 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970 and from September 1970 to June 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that denied the veteran an increased 
evaluation for his service-connected chronic lumbosacral 
strain.  A hearing was held at the RO Muskogee, Oklahoma in 
May 1995 (this RO has jurisdiction over the veteran's claims 
folder).  

The Board denied this claim in September 1997, and the 
veteran appealed the September 1997 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court, then called the United States Court 
of Veterans Appeals).  In April 1998, while the case was 
pending before the Court, the veteran's representative and 
VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the matter to the Board for further development and 
readjudication.  That same month, the Court granted the joint 
motion, vacated the Board's decision, and remanded the case 
to the Board for compliance with the terms of the joint 
motion.

In September 1998, December 2001, July 2003, and December 
2004, the Board remanded this matter to the RO for further 
development and adjudication.  




FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease has been chiefly manifested 
by pain, no more than a moderate limitation of motion, and is 
without demonstrable muscle spasm; ankle jerk has been 
elicited; and, the veteran's thoracolumbar spine is not 
ankylosed and the disability is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for the 
veteran's chronic lumbosacral strain with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his attorney contend, in substance, that the 
veteran is entitled to an evaluation higher than 40 percent 
for his service-connected chronic lumbosacral strain with 
degenerative joint disease.  

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, it is noted that in April 2002 and February 2004 
letters, the RO informed the veteran of the evidence 
necessary to substantiate this claim, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while adequate notice was not 
provided prior to the first RO adjudication of the claim, it 
was provided by the RO prior to the most recent adjudication 
of the claim (in June 2005), and, as noted above, the content 
of the notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board also notes that 
as this was an increased rating claim, the RO was under no 
duty to provide notification regarding other elements of a 
service connection claim, to include the effective date for 
any increased award if ultimately granted.  

With regard to the duty to assist, it is noted that 
throughout the course of this lengthy appeal period, the 
veteran has been afforded numerous VA examinations, including 
pursuant to Board remands.  As well, private and other VA 
medical records have been associated with the claims folder, 
as well as records from the Social Security Administration 
(SSA).  

The Board does point out that, as will be noted below, a 
private doctor who examined the veteran in August and 
September 2004 recommended that he be evaluated by a VA 
neurologist.  At this point, however, the Board is of the 
opinion that the record contains sufficient evidence - to 
include multiple, pertinent VA examinations - to 
appropriately evaluate the veteran's service-connected 
chronic lumbosacral strain with degenerative joint disease, 
and to remand the matter at this point would only serve to 
further delay final resolution of this case, which has been 
in appellate status for over ten years.  The Board sees no 
areas in which further development is needed and under these 
circumstances, and finds that appellate review, at this 
juncture, is appropriate.

For historical purposes, it is noted that service connection 
was established for a chronic lumbosacral strain by a rating 
decision of July 1980.  In establishing service connection 
and assigning an initial evaluation of 10 percent, the RO 
noted that the veteran injured his low back in 1969 and was 
treated on numerous occasions in service; and, that he was 
diagnosed with a chronic lumbosacral strain on 
contemporaneous VA examination.  The evaluation assigned for 
the service-connected lumbosacral strain disability was 
increased by the RO to 20 percent in March 1986, and to 40 
percent in March 1990.  In March 1993, the veteran filed a 
claim for an increased rating for this disability.   
.
Turning to the relevant evidence of record, the report of a 
March 1993 VA examination reflects that the veteran had 
marked limitation of motion of the lumbar spine due to pain, 
with forward flexion to 20 degrees, and hyper extension to 10 
degrees.  Physical examination also revelaed that there was 
no low back muscle spasm.  The examiner was of the opinion 
that the veteran had no neurological deficit in either 
extremity, and diagnosed the veteran with symptoms of chronic 
low back pain with limitation of motion, with symptomatic 
lower extremities but no objective neurological changes.  

VA records reflect that an Electromyography (EMG) study was 
conducted in September 1993 and was normal and resulted in a 
finding that there was no electromyographic evidence of 
radiculopathy.  It was also noted that a normal EMG study 
does not exclude the possibility of a root compression.

The report of a May 1994 VA examination indicates that the 
veteran reported complaints of constant back and left leg 
pain.  There was no paravertebral spasm indicated on 
examination, although he reported tenderness over the entire 
lumbar spine to percussion and palpation.  Tenderness to 
palpation over the left iliolumbar area and the left sciatic 
notch was noted but there was no tenderness over the right 
sciatic notch or either trochanteric area.  The veteran could 
flex his back to 70 degrees with discomfort; and extend to 10 
degrees.  There was decreased sensation over the entire left 
lower extremity.  The veteran's thighs were equal in 
circumference, his calves a quarter inch different (right 
greater than left).  Patellar reflexes were 3+ and brisk and 
Achilles 2+ and brisk.  Babinski and Lasegue's tests were 
negative.  There was no weakness of the extensor hallucis, 
extensor digitorum, flexor hallucis or the peroneals.  He had 
a good anterior tibialis on the right but the left was 
observable only when the veteran stood on his heels. There 
was decreased sensation over the entire left lower extremity. 
Straight leg raising on the right to 90 degrees was pain 
free, but straight leg raising on the left to 70 degrees 
elicited left buttock pain and pain into the left calf.  

The examiner noted that there was a magnetic resonance 
imaging (MRI) in the record dated November 5, 1993, which had 
been interpreted by another physician as showing a small 
nucleus pulposus at L5 - S1, slightly pressing on the left S1 
nerve root sleeve, displacing it posteriorly, and that there 
was degenerative disk involving the L5 and vertebral disk.  
The impression was that the veteran had degenerative joint 
disease of the lumbar spine, with left sciatica, symptomatic, 
and also a mild functional overlay. 

During the May 1995 RO hearing, the veteran stated he had 
constant pain in his back which radiated into both lower 
extremities, worse on the left.  He stated he that could not 
bend forward as much as he used to and that the pain gets so 
severe that he can hardly move.  He also testified that he 
had spasms in his low back, and described difficulty dressing 
himself, walking, and performing household chores.  

The report of an August 1995 VA examination reflects that the 
veteran's complaints included low back pain radiating down 
the left lower extremity to the foot.  He listed the various 
activities which aggravate the symptoms, and noted that was 
awakened from sleep by pain.  On examination, tenderness over 
the lumbar spine to percussion with a hammer was elicited.  
The veteran had no sciatic notch tenderness and no tenderness 
over the trochanters, and there was no paravertebral spasm.  
He could flex to 70 degrees and stand erect without 
difficulty.  He could extend to 20 degrees, lateral bend to 
20 degrees and rotate to 20 degrees, all with discomfort in 
the low back, but with no spasm.  In the supine position, 
patellar and Achilles reflexes were equal and brisk.  
Babinski tests were negative.  Dorsalis pedis pulse was good 
bilaterally. He had no weakness of the anterior tibialis, 
extensor hallucis, extensor digitorum, flexor hallucis or 
peroneals.  He had decreased sensation over the entire left 
lower extremity without any specific dermatome pattern.  

In addition, straight leg raising on the right to 90 degrees 
was pain free, but straight leg raising on the left was to 60 
degrees and elicited left buttock pain.  The impression was: 
degenerative joint disease of the lumbar spine without 
objective evidence of radiculopathy, symptomatic.  X-rays 
showed alignment of the lumbar spine was normal, vertebral 
bodies were well maintained, mild narrowing at L5-S1 which 
was unchanged since views in May and June 1994, and no acute 
bony abnormalities.  The impression noted was no acute bony 
changes.

VA outpatient treatment records reflect that the veteran was 
seen in July 1997 and that a nerve conduction study revealed 
left sciatic neuralgia and low back pain with radiculopathy.  
At that time the veteran's complaints included left leg 
numbness and pain.  A September 1997 record indicates that 
the veteran had a diagnosis of sciatica without radicular 
findings or peripheral neuropathy.  He was diagnosed with 
chronic low back pain.

The veteran was seen again in early July 1998, and objective 
findings included that he had an antalgic gait, and that 
straight leg raising was negative.  Point tenderness was 
noted at the left piriformis and left sacroiliac joint, and 
it was noted that the veteran had sciatic tenderness.  He was 
diagnosed with chronic low back pain with left sciatic 
neuralgia.  

In a late July 1998 letter, a VA doctor indicates that the 
veteran was seen at the VA Medical Center (VAMC) in Muskogee 
with complaints of back and leg pain.  He noted that there 
was sciatic nerve involvement on the veteran's left side, and 
that his condition was declining.  Diagnoses listed included 
chronic low back pain with sciatic neuralgia.  The doctor 
opined that the veteran's condition did not allow for 
numerous recreational activities and limited his ability to 
do fairly simple tasks at home.  

A December 1998 outpatient treatment records indicate that 
the veteran had an antalgic gait and was diagnosed with 
chronic low back pain with sciatic neuralgia.  

A VA examination was accomplished the next day (in December 
1998), at which time the veteran reported constant low back 
pain and that while he was employed, his activities were 
limited.  He veteran related that he could sit for ten to 
fifteen minutes before getting up and moving around, and that 
he could walk a half block even though he has a low back 
brace and uses a cane.  He added that he could stand for only 
three to four minutes and lift about ten to fifteen pounds.  
He related that he continued to drive (albeit with 
intermittent stops) and mow his lawn, and that he assisted 
his wife with housework.  The examiner pointed out that pain 
described by the veteran - going down his left leg to his 
foot - was generalized leg pain and not typical sciatica.  

Physical examination revelaed that the veteran had a narrow-
based short steppage gait without a limp, and that he wore a 
back brace.  Lumbar curvature appeared normal, and there was 
no spasm of paraspinal muscles.  Range of motion studies 
revealed forward flexion of the lumbar spine to 20 degrees 
and the examiner noted that while the veteran complained of 
pain.  Straight leg raising elicited pain, and there was 
decreased pinprick sensation throughout the left leg and 
foot.  Knee and ankle jerks were equal, and there were no 
muscle mass changes in the veteran's legs.  

The examiner opined that there was no evidence of weakened 
movements or motor function loss in the veteran's lower 
extremities, and that he was neurologically normal in these 
extremities.  She also noted that the veteran did not express 
pain on direct examination but expressed pain when removing 
his clothing.  As a result of this examination, the veteran 
was diagnosed with chronic lumbosacral strain, symptomatic, 
with limitation of motion, and atypical left leg pain without 
significant neurological loss in the lower extremities.  The 
examiner noted that sensory changes were subjective and 
atypical in appearance.  

The examiner also opined that the veteran likely did not have 
an intervertebral disc syndrome since leg pain was 
questionable for sciatica, and that, in her opinion, he was 
neurologically normal.  She noted that the veteran's 
functional loss was only secondary to pain, that he easily 
tires due to low back pain, but that there was no evidence of 
weakened movement or incoordination.  She noted that the 
severity of his symptoms were not supported by his visible 
behavior, that his limitation of motion was severe, and that 
while his functional loss secondary to pain was severe, it 
could not be entirely explained on examination.   

At some point after this December 1998 examination, the 
examiner reviewed the claims folder and noted that the 
evidence supported a finding that the veteran was 
neurologically normal.  

In a March 2000 letter, Morton Skorodin, M.D. noted that 
February 1998 computerized tomography (CT) scan revealed a 
slight bulge at the L5-S1 level and possibly at the L4-5 
level.   

X-rays of the lumbosacral spine taken in January and June 
2001 were normal.  

Another VA examination (a contract examination conducted by 
QTC Medical Services) was accomplished in May 2002, the 
report of which indicates that the veteran was unable to 
ambulate without the use of crutches, and that he wears a 
back brace.  Physical examination revealed a normal gait but 
the veteran lacked coordination and could only take small 
steps.  Range of motion testing could not be accomplished due 
to the veteran's condition, and there was no deformity of the 
thoracic spine.  

VA outpatient treatment records reflect that in early April 
2004 the veteran presented with complaints of increased back 
and leg pain.  He was noted to have crutches and a "swing" 
gait, and was diagnosed with multiple joint and axial spine 
osteoarthritis.  

Records from SSA reflect that the veteran was examined in 
mid-April 2004, at which time he was wearing a back brace and 
walked using crutches.  Physical examination revealed normal 
spinal curvature, with no scoliosis or kyphosis.  There was 
no sensory loss observed in L4, L4, or S1.  Tenderness of the 
lumbosacral spine was elicited and there was minimal 
paraspinal spasm noted.  

He was also examined in June 2004 (apparently for SSA 
purposes) and reported severe and constant low back pain.  
His gait was noted to include the use of crutches, he wore a 
back brace, and sensory examination was unremarkable.  He was 
diagnosed with chronic pain disorder as a result of a back 
injury. 

Another VA examination was accomplished in late April 2004, 
at which time the veteran reported continued low back pain 
that radiated to both legs and feet.  He also reported 
weakness in his low back and numbness in his lower 
extremities.  He noted that pain was constant and that he 
could walk 200 feet before needing to take a rest, and that 
he continued to drive.  

Physical examination revealed that the veteran walked with 
the aid of crutches and had a "swing type" gait, and that 
he wore a back brace. There was no low back disability 
weakness indicated, and the musculature of the back was 
normal with no spasm.  There was also no deformity of the 
back, with mild tenderness to palpation elicited.  Straight 
leg raising was positive at 90 degrees bilaterally, with pain 
noted at 90 degrees.  Motor function was intact without any 
weakness or atrophy.  The veteran's reflexes were normal and 
symmetrical on both sides, and sensory function was intact.  
There was no incoordination and no weakened movement.  Range 
of motion studies revealed 60 degrees of flexion without pain 
and up to 80 degrees with pain.  Extension was 25 degrees, 
lateral flexion 35 degrees bilaterally, and rotation 45 
degrees bilaterally.  The examiner commented that there was 
no limitation due to weakened movement or incoordination, and 
that X-rays taken in January 2002 showed no significant 
abnormality.     

As a result of this examination, the veteran was diagnosed 
with degenerative joint disease of the lumbosacral spine with 
zero to mild functional loss due to pain.  The examiner noted 
that there was no clinical evidence of any neurologic deficit 
or intervertebral disc syndrome, and that there was no 
evidence of any incapacitating episodes lasting six weeks in 
the past twelve months.  He again noted that there was also 
no evidence of weakened movement or motor functional loss.  
In an addendum to the examination report, the examiner noted 
that X-rays taken after the examination were unremarkable.  
He also pointed out that the claims folder was reviewed and 
that there has been no evidence of a neurologic deficit on VA 
examinations in the past.

In August 2004, the veteran was seen by Sami R. Framjee, M.D.  
The consultation report indicates that the veteran was 
involved in a motor vehicle accident in July 2004, and that 
soon thereafter he began having severe neck and upper back 
pain.  Examination of the thoracolumbar spine revealed 
reduced range of motion.  Straight leg raising was negative 
bilaterally, and sensory examination revealed diffuse 
hypesthesia in both leg.  Knee and ankle jerks were 
hyperactive.  X-rays of the thoracic spine revealed no 
fractures, and X-rays of the lumbar pine were unremarkable.  

The veteran saw Dr. Framjee in September 2004, and the report 
of this visit indicates that he had a stiff-legged gait 
described as due to knee arthritis.  In addition, 
thoracolumbar spine motion was noted to be reduced but 
without point tenderness.  On sensory examination the veteran 
complained of diffuse hypesthesia in the lower extremities.  
A magnetic resonance imaging (MRI) study conducted six days 
earlier showed no cord compression.  Dr. Framjee noted that 
he could not explain the veteran's symptoms based on any 
orthopedic pathology, and recommended that he be seen by a VA 
neurologist.  

The veteran was seen by a VA urologist on an outpatient basis 
in January 2005, who noted that the September 2004 MRI showed 
degenerative joint disease in the thoracic spine in addition 
to mild L5-S1 disc protrusion without neural involvement and 
degenerative joint disease of the L5, S1.   
 
Finally, the report of a May 2005 VA examination reflects 
that the veteran complained of constant low back pain and the 
inability to do anything, to include mowing his lawn.  He 
again noted that he could walk 200 feet before needing to 
take a rest, and that he continued to drive.  Examination 
revealed no fixed deformity of the back, normal musculature, 
and spasm.  There was also no weakness and straight leg 
raising was negative.  Range of motion studies revealed 70 
degrees of 20 degrees extension, lateral flexion 35 degrees 
bilaterally, and rotation 50 degrees bilaterally.  The 
veteran reported pain on all movements, mainly during forward 
bending.  The examiner noted that it was difficult to 
pinpoint when pain began and noted that the veteran appeared 
to exaggerate his pain symptom.  There was no incoordination 
or weakened movement.  

The examiner noted that there appeared to be some limitation 
of movement during flexion and extension due to pain but no 
limitation due to weakness, fatigue, or repetitive use.  He 
diagnosed the veteran with mild degenerative joint disease of 
the lumbosacral spine with zero to mild loss of function due 
to pain.

The examiner noted that the veteran's claims folder had been 
reviewed, and pointed out that it was difficult for him to 
disassociate the veteran's service-connected low back 
symptoms from symptoms attributable to the July 2004 motor 
vehicle accident.  He opined that the disability could have 
been aggravated by the accident and that Dr. Framjee 
suggested an evaluation by a neurologist as he could not find 
anything regarding the veteran's low back disability.  

The veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease has been evaluated as 40 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2003) (for lumbosacral strains).  
During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's chronic lumbosacral strain with degenerative joint 
disease is warranted.  VA's Office of General Counsel (OGC) 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  What remains unclear, however, is whether the 
"old" criteria can be applied prospectively, although the 
OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is 
not entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria, in both 
instances, prospectively.  

That said, applying the above-discussed evidence to the 
applicable regulations, the Board finds, as will be detailed 
below, that the preponderance of the evidence is against an 
evaluation higher than 40 percent for the veteran's service-
connected chronic lumbosacral strain with degenerative joint 
disease.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

As may be apparent from the evidence described above, it is 
not entirely clear whether there is a neurologic component 
associated with the veteran's service-connected chronic 
lumbosacral strain with degenerative joint disease.  
Nevertheless, and to give full consideration to the veteran's 
claim, the Board will, among other things, evaluate the 
disorder under diagnostic codes that take into account such a 
component, including under Diagnostic Code 5293, for 
intervertebral disc syndrome.  


A.  Evaluation Prior to September 2002 and Thereafter

Under the criteria in effect prior to September 23, 2002, 
lumbosacral strains were evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under Diagnostic Code 5395, a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  This is the 
highest evaluation allowed under this code.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 40 percent evaluation if it is 
severe, and is also the highest available under that code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the criteria in effect for intervertebral disc syndrome 
prior to September 23, 2002, a 40 percent evaluation is 
authorized for intervertebral disc syndrome if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

A 60 percent evaluation under this version of Diagnostic Code 
5293 is not warranted at any time during the relevant time 
period (i.e. from March 1993 to the present).  The evidence 
did not, and does not, even suggest that the veteran's low 
back disability was pronounced, manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  The evidence does not suggest 
that neurologic symptoms to include pain were persistent, but 
rather that they flare, and while minimal paraspinal muscle 
spasm was indicated on an April 2004 examination report 
received from SSA, examinations over the years, including in 
March 1993, May 1994, August 1995, December 1998, and May 
2005 have consistently revealed that there was no evidence of 
back muscle spasm.  In any event, the April 2004 did not 
suggest that the muscle spasm was demonstrable, indicating 
that it was minimal.  Finally, ankle jerks are not absent.  


B.  Evaluation Subsequent to September 2002 and Thereafter

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Notes following the 2002 version of Diagnostic Code 5293 
indicate that, among other things, an incapacitating episode 
is a period of acute signs and symptoms due to this 
disability that requires bed rest prescribed by a physician 
and treatment by a physician.  Also noted is that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

With respect to neurologic manifestations, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 pertains to paralysis of the 
sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability evaluation; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation; moderately severe incomplete paralysis 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability evaluation.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Initially, a higher evaluation under interim version of 
Diagnostic Code 5293 (i.e. effective in September 2002) is 
not warranted, because the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
back disability, incapacitating episodes, as defined above 
(i.e. requiring bed rest prescribed by a physician), of any 
duration, much less of six weeks duration during the previous 
twelve months.  In fact, the objective medical evidence of 
record dated after September 2002 does not indicate that 
there is any neurologic component associated with the 
veteran's lumbosacral strain with degenerative joint disease.  
Specifically, despite the veteran's complaints of pain 
radiating to his lower extremities, examinations dated in 
April 2004 and May 2005 indicated that there was no 
neurologic deficit associated with the disability.  In 
addition, the examiner in April 2004 specifically indicated 
that there was no evidence of such incapacitating episodes.  
As such, the revised version of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an evaluation higher than 40 percent 
based upon incapacitating episodes.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.

The evidence discussed above shows that the veteran's back 
disability is manifested by, among other things, at most a 
moderate limitation of motion since September 2002, which, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), would 
warrant a 20 percent evaluation.  As to the determination of 
an appropriate evaluation for the veteran's neurological 
manifestations, the evidence indicates that the veteran's 
back disability, at least since September 2002, is not 
manifested by incomplete paralysis of any degree, and as such 
a compensable evaluation would not be warranted under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus separate 
orthopedic and neurologic evaluations combined under 
38 C.F.R. § 4.25 would result in an evaluation of 20 percent.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, does not entitle the veteran 
to an evaluation in excess of 40 percent for his service-
connected lumbosacral strain with degenerative joint disease. 

C.  Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome is to be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

Notes following the Diagnostic Code 5243 are similar to those 
following Diagnostic Code 5293 effective in September 2002, 
and again indicate that for intervertebral disc syndrome an 
incapacitating episode is a period of acute signs and 
symptoms due to this disability that requires bed rest 
prescribed by a physician and treatment by a physician.  They 
also indicate that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; and a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine.  

As discussed above, the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
low back disability, incapacitating episodes, as defined by 
regulation, of any duration, much less of six weeks duration 
during the previous twelve months.  In fact, as noted above, 
the examiner in April 2004 specifically indicated that there 
was no evidence of such episodes.  As such, Diagnostic Code 
5243, in effect as of September 25, 2003, cannot serve as a 
basis for an initial evaluation higher than 40 percent based 
upon incapacitating episodes.

Regarding a higher evaluation under the general rating 
formula for diseases or injuries of the spine, the evidence 
of record since September 2003, discussed above, also does 
not suggest, nor has it been contended, that thoracolumbar 
spine flexion is or has ever been 30 degrees or less, and 
there is no indication that the entire thoracolumbar spine is 
ankylosed, favorable or unfavorably.  The evidence above 
indicates that since September 2003, at worst, the veteran's 
low back disability motion is limited to 60 degrees due to 
pain.  As such, an evaluation of 50 or 40 percent would not 
be warranted under this rating formula.  


Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In considering a higher evaluation for the veteran's service-
connected chronic lumbosacral strain with degenerative joint 
disease during the entire relevant period (i.e. since March 
1993) the Board has certainly considered pain and other 
functional limitation associated with the disability.  
However, pain has not been shown to limit low back motion to 
such a degree so as to warrant a higher evaluation under the 
relevant Diagnostic Codes.  In this regard, it is noted that 
the veteran has consistently reported back pain, but that the 
objective evidence reveals that it has, for the most part, 
resulted in a moderate limitation of motion.  Marked 
limitation of motion due to pain was indicated on examination 
of March 1993, but this was the only time such an objective 
finding was made from that time to the present (and, as 
noted, a 40 percent evaluation is the highest available due 
to limited motion).  

Regarding functional impairment, while the evidence indicates 
that the veteran walks with the aid of crutches and wears a 
back brace, it is significant to note that in 1998 an 
examiner indicated that there was no evidence of weakened 
movement or motor functional loss in the veteran's lower 
extremities due to the back disability, and that in April 
2004, examination of the veteran's back revealed no 
limitations due to incoordination or weakened movements (in 
fact, neither of these things were found).  And, on the most 
recent examination, dated in May 2005, the examiner noted 
that while there as some limitation of motion due to pain, 
there was no limitation due to weakness fatigue, or 
repetitive use, and that the loss of function due to pain was 
mild.

It is also significant to note that, currently, a 20 percent 
evaluation would be warranted under the general formula for 
evaluating diseases of the spine, as combined range of motion 
elicited on examination of April 2004 was between 170 and 
335, at about 205 degrees.  See 38 C.F.R. § 4.71a, General 
Formula for Rating Diseases and Injuries of the Spine (2005).  
And, as such, it is apparent that pain and functional loss 
has been considered in evaluating the service-connected 
lumbosacral strain with degenerative joint disease as 40 
percent disabling during the entire relevant time period.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  The assigned 40 percent 
evaluation reflects the degree of impairment shown throughout 
the course of this appeal.  


ORDER

The claim of entitlement to an evaluation in excess of 40 
percent, for the service-connected chronic lumbosacral strain 
with degenerative joint disease, is denied.   



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


